                                                   Case 5:17-cv-02514-JGB-SHK Document 266 Filed 04/17/20 Page 1 of 3 Page ID #:5861




                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                ASHLEY BOBO (SBN 312714)
                                                            3   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            4   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            5   Email: michael.gallion@akerman.com
                                                                        david.vanpelt@akerman.com
                                                            6           ashley.bobo@akerman.com
                                                            7   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            8   ASHLEY E. CALHOUN (SBN 270530)
                                                                1900 Sixteenth Street, Suite 1700
                                                            9   Denver, Colorado 80202
                                                                Telephone: (303) 260-7712
                                                           10   Facsimile: (303) 260-7714
                                                                Email: colin.barnacle@akerman.com
                                                           11           adrienne.scheffey@akerman.com
                                                                        ashley.calhoun@akerman.com
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                Attorneys for Defendant
                                                           13   THE GEO GROUP, INC.
AKERMAN LLP




                                                           14                           UNITED STATES DISTRICT COURT
                                                           15                CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           16   RAUL NOVOA, JAIME CAMPOS                        Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           17   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,        Assigned to Hon. Jesus G. Bernal
                                                           18
                                                           19                        Plaintiff,
                                                                vs.                                             DECLARATION OF DAVID
                                                           20                                                   VAN PELT IN SUPPORT OF
                                                                THE GEO GROUP, INC.,                            DEFENDANT THE GEO
                                                           21                                                   GROUP, INC.’S
                                                                           Defendant.                           SUPPLEMENTAL BRIEFING
                                                           22   THE GEO GROUP, INC.,                            ON PLAINTIFFS’ EX PARTE
                                                                                                                TRO APPLICATION
                                                           23                      Counter-Claimant,
                                                                vs.
                                                           24
                                                           25   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           26   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,
                                                           27
                                                           28   52771626;1
                                                                                                           1                    CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                      DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                                                            SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
                                                   Case 5:17-cv-02514-JGB-SHK Document 266 Filed 04/17/20 Page 2 of 3 Page ID #:5862



                                                                                     Counter-Defendant.
                                                            1
                                                            2
                                                            3
                                                            4
                                                            5
                                                            6
                                                                                         DECLARATION OF DAVID VAN PELT
                                                            7
                                                                         I, David Van Pelt, hereby declare:
                                                            8
                                                                         1.    I am an attorney licensed to practice law, I am admitted in this Court, and
                                                            9
                                                                am a Partner with Akerman, LLP and counsel of record for The GEO Group, Inc.
                                                           10
                                                                (“GEO”) in this action. I have personal knowledge of the matters set forth herein.
                                                           11
                                                                         2.    Attached as Exhibit A is a true and correct copy of the Immigration and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                Customs Enforcement ERO Guidance, titled U.S. Immigration and Customs
                                                           13
AKERMAN LLP




                                                                Enforcement: Enforcement and Removal Operations COVID-19 Pandemic Response
                                                           14
                                                                Requirements (“ICE ERO Guidance”) filed in Fraihat et al v. U.S. Immigration and
                                                           15
                                                                Customs Enforcement, Case No. 5:19-cv-01546-JGB-SHK, ECF No. 124-1.
                                                           16
                                                                         3.    Attached as Exhibit B is a true and correct copy of the Declaration of
                                                           17
                                                                Russell Hott accompanying the ICE ERO Guidance filed in Fraihat et al v. U.S.
                                                           18
                                                                Immigration and Customs Enforcement, Case No. 5:19-cv-01546-JGB-SHK, ECF No.
                                                           19
                                                                124.
                                                           20
                                                                         4.    Attached as Exhibit C is a true and correct copy of the Interim Guidance
                                                           21
                                                                on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
                                                           22
                                                                Detention Facilities, which is included as Exhibit E to the ICE ERO Guidance and also
                                                           23
                                                                available       at       https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
                                                           24
                                                                correctional-detention.pdf (last visited April 17, 2020).
                                                           25
                                                                         5.    Attached as Exhibit D is a true and correct copy of the Declaration of J.
                                                           26
                                                                David Donahue, Senior Vice President of the GEO Group, Inc.
                                                           27
                                                           28   52771626;1
                                                                                                              2                   CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                     DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                                                           SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
                                                   Case 5:17-cv-02514-JGB-SHK Document 266 Filed 04/17/20 Page 3 of 3 Page ID #:5863




                                                            1            6.    Attached as Exhibit E is a true and correct copy of the Declaration of John
                                                            2   Christakis, Chief Medical Officer of Health Services of the GEO Group, Inc.
                                                            3            I declare under penalty of perjury under the laws of the United States of America
                                                            4   that the foregoing is true and correct and that I executed this Declaration on the 17th
                                                            5   day of April, 2020, in Los Angeles, California.
                                                            6
                                                            7
                                                                                                                ____________________________
                                                            8
                                                                                                                David Van Pelt, Declarant
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28   52771626;1
                                                                                                            3                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                     DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                                                           SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
